 

 

EXHIBIT 10.8

THIS INSTRUMENT PREPARED BY

AND AFTER RECORDING RETURN TO:

 

M. Christine Graff

Winston & Strawn LLP

35 West Wacker Drive

Chicago, Illinois 60601

 

 

 

 

Above Space for Recorder’s Use Only

 

 

CO-OWNERSHIP AGREEMENT

 

This CO-OWNERSHIP AGREEMENT this “Agreement”) dated as of January 10, 2006, is
made by and among CONTINENTAL TOWERS ASSOCIATES-I, L.P., an Illinois limited
partnership (“CTA”) and CONTINENTAL TOWERS, L.L.C., a Delaware limited liability
company (“Newco”) (CTA and Newco are collectively referred to herein as the
“Co-Owners”).

 

WHEREAS CTA owns the real property and office building complex commonly known as
Continental Towers, 1701 Golf Road, Rolling Meadows, Illinois and more
particularly described on Exhibit A (the “Property”) and has entered into
certain Financing Documents (as hereinafter defined) with respect to the
Property;

 

WHEREAS, CTA has transferred a 64% undivided interest in the Property to Newco
as a tenant in common; and

 

WHEREAS, the Co-Owners desire to enter into this Agreement to provide for the
orderly administration of their rights and responsibilities as to each other and
as to others and to provide for the intended further operation and management of
the Property.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

ARTICLE I

DEFINITIONS

 

For all purposes of this Agreement, the capitalized terms set forth below shall
have the following meanings:

 

 

 


--------------------------------------------------------------------------------



 

 

“Affiliate” shall mean, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control,” when used with respect to any specified Person, shall mean the power
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” shall have meanings correlative to
the foregoing.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any successor tax statute.

 

“Co-Owner(s)” shall mean each Co-Owner and each of their successors in interest
pursuant to Article III.

 

“CTA Agreement” shall mean that certain Agreement of Limited Partnership of
Continental Towers Associates-I, L.P., dated as of July 26, 1977, as such
agreement has been amended and modified to the date hereof.

 

“Financing Documents” shall mean the Senior Loan Documents and the Junior Loan
Documents and any other documents entered into by Co-Owners and Lenders in
connection with the Loans as the same may be amended, restated, replaced,
supplemented, or otherwise modified from time to time.

 

“Interest” shall mean, with respect to a Co-Owner, such Co-Owner’s
tenant-in-common interest in the Property.

 

“Junior Lender” shall mean Prime Group Realty, L.P. and its successors and
assigns. As used herein, the term “Junior Lender” shall also refer to any holder
of a successive Junior Loan and its or their respective successors and assigns.

 

“Junior Loan” shall mean that certain mortgage loan from Junior Lender to
Co-Owners in the original principal amount of $152,106,073 as evidenced and
secured by the Junior Loan Documents. As used herein, the term “Junior Loan”
shall also refer to any additional successive financing(s) secured by a
subordinated mortgage lien on the Property.

 

“Junior Loan Documents” shall mean the documents listed on Schedule 2 attached
hereto and made a part hereof and any other documents entered into by Co-Owners
and Junior Lender in connection with the Junior Loan as the same may be amended,
restated, replaced, supplemented, or otherwise modified from time to time.

 

“Lenders” shall mean the Junior Lender and the Senior Lender and each of their
respective successors and assigns.

 

“Loans” shall mean the Junior Loan and the Senior Loan.

 

“Management Agreement” shall mean that certain Management Agreement dated
December 31, 2001 by and between CTA and Manager, as amended by that certain
First Amendment to Management Agreement dated as of the date hereof by and among
Co-Owners and Manager.

 

“Manager” shall mean Prime Group Management, L.L.C. and its successors and
assigns.

 

2

 

 


--------------------------------------------------------------------------------



 

 

“Percentage” shall mean, with respect to a particular Co-Owner, the percentage
Interest of such Co-Owner as compared to all of the Interests.

 

“Person” shall mean a natural person, corporation, limited partnership, limited
liability company, general partnership, joint stock company, joint venture,
association, company, trust, bank trust company, land trust, business trust or
other organization, whether or not a legal entity, and a government or agency or
political subdivision thereof.

 

“Section” shall mean a section in this Agreement, unless otherwise modified.

 

“Senior Lender” shall mean SunAmerica Life Insurance Company and its successors
and assigns. As used herein, the term “Senior Lender” shall also refer to any
holder of a successive Senior Loan and its or their successors and assigns.

 

“Senior Loan” shall mean that certain mortgage loan from Senior Lender to
Co-Owners in the original principal amount of $75,000,000 as evidenced and
secured by the Senior Loan Documents. As used herein, the term “Senior Loan”
shall also refer to any additional successive financing(s) secured by a first
mortgage lien on the Property.

 

“Senior Loan Documents” shall mean the documents listed on Schedule 1 attached
hereto and made a part hereof and any other documents entered into by Co-Owners
and Senior Lender in connection with the Senior Loan as the same may be amended,
restated, replaced, supplemented, or otherwise modified from time to time.

 

“Transaction Documents” shall mean this Agreement and the Financing Documents.

 

ARTICLE II

FORMATION OF TENANCY IN COMMON

 

Section 2.01 Purposes. The Co-Owners shall own the Property as tenants-in-common
pursuant to laws of the State of Illinois and in accordance with the terms and
conditions set forth in this Agreement. Subject to the Management Agreement, the
Co-Owners’ activities are limited to those customarily performed in connection
with the maintenance and repair of the Property, consistent with Rev. Rul.
75-374, 1975-2 C.B. 261. For the purpose of the immediately preceding sentence,
activities will be treated as customary activities if the activities would not
prevent an amount received by an organization described in Code section
511(a)(2) from qualifying as rent under Code section 512(b)(3)(A) and the
Treasury regulations thereunder, and all activities of the Co-Owners, their
agents and any persons related to the Co-Owners with respect to the Property
will be taken into account, whether or not those activities are performed by the
Co-Owners in their capacities as Co-Owners.

 

Section 2.02 Nature of Co-Tenant Relationship. The Co-Owners intend to hold the
Property as tenants in common, and this Agreement shall not be interpreted to
impose a partnership or joint venture relationship on the Co-Owners either in
law or in equity. Accordingly, each Co-Owner expressly disclaims any intention
to create a partnership, corporation or other business entity. Nothing in this
Agreement shall make any Co-Owner a partner or agent of another Co-Owner. The
Co-Owners shall not conduct business under a common name, execute any agreement
identifying any or all of the Co-Owners as partners, shareholders or members of
a business entity or otherwise hold themselves out as partners, shareholders or
members of a business entity.

 

3

 

 


--------------------------------------------------------------------------------



 

 

Section 2.03 Protective Subchapter K Election. The Co-Owners hereby agree that,
even if the Co-Owners were determined to be “partners” in a “partnership” for
federal income tax purposes, such tax partnership shall be excluded from
Subchapter K of the Code.

 

Section 2.04 Consistent Reporting. Each Co-Owner shall be treated for federal
and Illinois income tax purposes as a tenant-in-common holding a direct
ownership interest in the Property. Each Co-Owner agrees to report its interest
in the Property in a manner consistent with the foregoing and otherwise not to
take any action that would be inconsistent with the foregoing. No Co-Owner shall
notify the Commissioner of Internal Revenue that such Co-Owner desires that
Subchapter K of the Code apply to the Co-Owners.

 

Section 2.05 Limitation on Certain Activities.

 

(a) Notwithstanding any provisions of this Agreement and any provision of law
that otherwise so empowers the Co-Owners, until the Loans shall have been paid
in full, (x) neither Co-Owner shall (i) perform any act in contravention of or
constituting an event of default under the Financing Documents, or (ii) make any
loan or advance to any Person if such loan is not permitted by the Financing
Documents, and (y) the Co-Owners shall not (i) own any assets other than their
respective Interests in the Property and cash (or cash equivalents), or (ii)
obtain any financing secured by or encumbering the Property other than the Loans
evidenced by the Financing Documents.

 

(b) With respect to any Co-Owner that is an entity, such Co-Owner shall at all
times maintain the following procedures to avoid or minimize any risk of
substantive consolidation of such Co-Owner with the bankruptcy or reorganization
of any other Person: (1) maintain bank accounts separate from those of any other
Person; (ii) conduct activities with Affiliates on an arm’s length basis; (iii)
observe statutory formalities with respect to the administration of such entity
and in the conduct of the activities of such Co-Owner; (iv) hold the Co-Owner
out to the public as a legal entity, separate and distinct from any of the
Co-Owner’s Affiliates; and (v) observe all special purpose entity provisions in
the organizational documents or agreements that governs such Co-Owner.

 

ARTICLE III

TRANSFER OF INTERESTS

 

Section 3.01 Transfer. Except as specifically provided in this Agreement, and
subject to compliance with applicable securities laws and with the Financing
Documents, each Co-Owner may sell, transfer, convey, pledge, encumber or
hypothecate its Interest or any part thereof.

 

Section 3.02 Limitation on Number of Co-Owners. Notwithstanding Section 3.01 or
anything else to the contrary contained in this Agreement, at no time shall the
number of Co-Owners exceed the limit set forth in Revenue Procedure 2002-22,
I.R.B. 2002-14, as the same may be modified from time to time.

 

Section 3.03 Successors Bound. The Co-Owners agree that any successor to any
portion of the Interest of a Co-Owner shall be deemed to accept the Interest so
conveyed upon and subject to the terms and provisions of this Agreement and to
have assumed all obligations of the grantor or assignor accruing from and after
such conveyance.

 

 

4

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE IV

DISTRIBUTIONS

 

Section 4.01 Source of Distributions. All distributions to be made under this
Agreement shall be from the income and proceeds of the Property after payment of
debt service and all other amounts due and payable to Lenders under the
Financing Documents and payment of all other expenses relating to the Property,
including, without limitation, fees to the Manager under the Management
Agreement.

 

Section 4.02 Distributions in General. Each Co-Owner shall share in all revenues
generated by the Property and all costs, debt service and reserves associated
with the Property in accordance with the Co-Owner’s Percentage. Any net proceeds
derived from the sale, exchange or other joint disposition of, or from the
financing or refinancing of all or any part of the Property, after satisfaction
of any debts or expenses of the Property, shall be disbursed to the Co-Owners,
pro rata, in accordance with their respective Percentages.

 

ARTICLE V

RIGHTS AND OBLIGATIONS OF CO-OWNERS

 

Section 5.01 Liabilities. No Co-Owner shall have any liability for the debts or
obligations incurred by any other Co-Owner with respect to the Property or
otherwise, and no Co-Owner shall have any authority, other than as specifically
provided herein, to act on behalf of any other Co-Owner or to impose any
obligation with respect to the Property.

 

Section 5.02 Bankruptcy.

 

(a) Neither the bankruptcy, death, dissolution, liquidation, termination,
incompetency or other incapacity of any Co-Owner, nor the transfer, by operation
of law or otherwise, of any right, title or interest of the Co-Owners in and to
the Property or hereunder shall terminate this Agreement. Any obligation under
the Financing Documents or any other document contemplated hereby may be
performed by either or both of the Co-Owners and any such performance shall not
be construed as a revocation of this Agreement.

 

(b) The Co-Owners agree that the following shall constitute an Event of
Bankruptcy with respect to any Co-Owner (and any of his successors-in-interest):
(i) if a receiver, liquidator or trustee is appointed for any Co-Owner; (ii) if
any Co-Owner is substantively consolidated with the bankruptcy, reorganization,
liquidation or arrangement pursuant to federal bankruptcy law, or similar
federal or state law of any other Person; (iii) if, in connection with a
bankruptcy, reorganization, liquidation or arrangement pursuant to federal
bankruptcy law, or similar federal or state law, a court orders a Partition (as
defined in Section 5.03 below) or a sale of the Property or of any Co-Owner’s
Interest; (iv) if any Co-Owner (and any of its successors-in-interest) becomes
insolvent, makes an assignment for the benefit of creditors or admits in writing
its inability to pay its debts generally as they become due; (v) if any petition
for bankruptcy, reorganization, liquidation or arrangement pursuant to federal
bankruptcy law, or similar federal or state law shall be filed by or against,
consented to, or acquiesced in by, any Co-Owner; provided, however, if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by such Co-Owner then, upon the same not being discharged, stayed
or dismissed within thirty (30) days thereof. To avoid the inequity of a forced
sale and the potential adverse effect on the investment of the other
Co-Owner(s), the Co-Owners agree that, as a condition precedent to entering into
this Agreement, the Co-Owner causing such Event of Bankruptcy shall follow the
buy-sell procedure set forth in Section 5.02(c).

 

5

 

 


--------------------------------------------------------------------------------



 

 

(c) Upon the occurrence of an Event of Bankruptcy in accordance with Section
5.02(b), the Co-Owner that is the subject of the Event of Bankruptcy
(hereinafter, “Selling Co-Owner”) shall first make a written offer (“Offer to
Sell”) to sell its Interest to the other Co-Owner(s) at a price equal to (a) the
Fair Market Value (as defined below) of the Selling Co-Owner’s Interest minus
(b) selling, prepayment or other costs that would apply in the event the
Property was sold on the date of the offer. The other Co-Owner(s) shall be
entitled to purchase a portion of the Selling Co-Owner’s Interest in proportion
to the Interest of the purchasing Co-Owner as compared to the Interests of all
of the Co-Owners exclusive of the Interest of the Selling Co-Owner. In the event
any Co-Owner elects not to purchase its share of the Selling Co-Owner’s
Interest, the other Co-Owner(s) shall be entitled to purchase additional
Interests in proportion to the undivided Interest of such purchasing Co-Owner as
compared to the Interests of all Co-Owners desiring to purchase such additional
Interests. “Fair Market Value” shall mean the fair market value of Selling
Co-Owner’s undivided interest in the Property on the date the Offer to Sell is
made as determined in accordance with the procedures set forth below. The other
Co-Owner(s) shall have twenty (20) days after delivery of the Offer to Sell to
accept the Offer to Sell. If any or all of the other Co-Owner(s) (“Purchaser”)
accept the Offer to Sell, Selling Co-Owner and Purchaser shall commence
negotiation of the Fair Market Value within fifteen (15) days after the Offer to
Sell is accepted. If the parties do not agree, after good faith negotiations,
within ten (10) days, then each party shall submit to the other a proposal
containing the Fair Market Value the submitting party believes to be correct
(“Proposal”). If either party fails to timely submit Proposals, then the Fair
Market Value shall be determined by final and binding arbitration in accordance
with the procedures set forth below. The parties shall meet within seven (7)
days after delivery of the last Proposal and make a good faith attempt to
mutually appoint a certified MAI real estate appraiser who shall have been
active full-time over the previous five (5) years in the appraisal of comparable
properties located in the county or city in which the Property is located to act
as the arbitrator. If the parties are unable to agree upon a single arbitrator,
then the parties each shall, within five (5) days after the meeting, each select
an arbitrator that meets the foregoing qualifications. The two (2) arbitrators
so appointed shall, within fifteen (15) days after their appointment, appoint a
third arbitrator meeting the foregoing qualifications. The determination of the
arbitrator(s) shall be limited solely to the issue of whether Selling Co-Owner’s
or Purchaser’s Proposal most closely approximates the Fair Market Value. The
decision of the single arbitrator or of the arbitrator(s) shall be made within
thirty (30) days after the appointment of a single arbitrator or the third
arbitrator, as applicable. The arbitrator(s) shall have no authority to create
an independent structure of Fair Market Value or prescribe or change any or
several of the components or the structure thereof; the sole decision to be made
shall be which of the parties’ Proposals most closely corresponds to the Fair
Market Value of the Property. The decision of the single arbitrator or majority
of the three (3) arbitrators shall be binding upon the parties. If either party
fails to appoint an arbitrator within the time period specified above, the
arbitrator appointed by one of them shall reach a decision which shall be
binding upon the parties. The cost of the arbitrators shall be paid equally by
Selling Co-Owner and Purchaser. The arbitration shall be conducted in Cook
County, Illinois, in accordance with Illinois Code of Civil Procedure sections
1280 et seq., as modified by this Agreement. The parties agree that Federal
Arbitration Act, Title 9 of the United States Code shall not apply to any
arbitration hereunder. The parties shall have no discovery rights in connection
with the arbitration. The decision of the arbitrator(s) may be submitted to any
court of competent jurisdiction by the party designated in the decision. Such
party shall submit to the superior court a form of judgment incorporating the
decision of the arbitrator(s), and such judgment, when signed by a judge of the
superior court, shall become final for all purposes and shall be entered by the
clerk of the court on the judgment roll of the court. If one party refuses to
arbitrate an arbitrable dispute and the party demanding arbitration obtains a
court order directing the other party to arbitrate, the party demanding
arbitration shall be entitled to all of its reasonable attorneys’ fees and costs
in obtaining

 

6

 

 


--------------------------------------------------------------------------------



 

such order, regardless of which party ultimately prevails in the matter. BY
EXECUTING THIS AGREEMENT YOU ARE AGREEING TO HAVE ANY DISPUTE ARISING OUT OF THE
MATTERS INCLUDED IN THE ARBITRATION OF DISPUTES PROVISION DECIDED BY NEUTRAL
ARBITRATION AS PROVIDED BY ILLINOIS LAW AND YOU ARE GIVING UP ANY RIGHTS YOU
MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY TRIAL. BY
EXECUTING THIS AGREEMENT YOU ARE GIVING UP YOUR JUDICIAL RIGHTS TO DISCOVERY AND
APPEAL. IF YOU REFUSE TO SUBMIT TO ARBITRATION AFTER AGREEING TO THIS PROVISION,
YOU MAY BE COMPELLED TO ARBITRATE UNDER THE AUTHORITY OF THE ILLINOIS CODE OF
CIVIL PROCEDURE. YOUR AGREEMENT TO THIS ARBITRATION PROVISION IS VOLUNTARY.

 

(d) The closing of an acquisition pursuant to Section 5.02(c) above shall be
held at a mutually acceptable date and location not later than thirty (30) days
after the date the Fair Market Value is determined, whether by agreement or by
arbitration. At the closing, the following shall occur:

 

(i)          Selling Co-Owner shall assign to Purchaser or its or their
designee(s) the Interest of the Selling Co-Owner in accordance with the
instructions of Purchaser, and shall execute and deliver to the Purchaser all
documents which may be required to give effect to the disposition and
acquisition of such Interest, in each case free and clear of all liens, claims
and encumbrances, with covenants of general warranty; and

 

 

(ii)

Purchaser shall pay to Selling Co-Owner the consideration therefor in cash.

 

Section 5.03 Rights of Partition.

 

(a) The Co-Owners agree generally that any Co-Owner (and any of its
successors-in-interest) shall have the right at any time to file a complaint or
institute any proceeding at law or in equity to have the Property partitioned
corresponding to its Percentage (a “Partition”) in accordance with and to the
extent provided by applicable law and the Financing Documents. The Co-Owners
acknowledge and agree that Partition of the Property may result in a forced sale
by all of the Co-Owners. To avoid the inequity of a forced sale and the
potential adverse effect on the investment by the Co-Owner(s), the Co-Owners
agree that, prior to instituting a Partition, the Co-Owner seeking such
Partition (hereinafter, “Partitioning Co-Owner”) shall first make a written
offer (“Offer to Sell”) to sell its Interest to the other Co-Owner(s) at a price
equal to (a) the Fair Market Value (as defined in Section 5.02 above) of the
Partitioning Co-Owner’s Interest minus (b) selling, prepayment or other costs
that would apply in the event the Property was sold on the date of the offer
(the “Partition Price”). The other Co-Owner(s) shall have a right of first
refusal to purchase the Interest of the Petitioning Co-Owner at the Partition
Price on or before thirty (30) days after receipt of the Offer to Sell (the
“Purchase Period”). In the event that prior to the expiration of the Purchase
Period, more than one Co-Owner elects to purchase the Interest of the
Petitioning Co-Owner, then the electing Co-Owners shall each purchase an equal
interest in the Interest of the Petitioning Co-Owner unless they agree
otherwise. Notwithstanding the foregoing or anything to the contrary contained
in this Agreement, so long as all or any portion of the Property is subject to
the Loans, the Financing Documents and the liens created thereby, or is
otherwise security for a debt, the Co-Owners shall not seek or be entitled to
seek and obtain Partition the Property if such Partition shall violate the terms
or conditions of the Financing Documents or other such indebtedness without
first obtaining the prior written consent of Lenders, and to the fullest extent
permitted under applicable law, each Co-Owner waives any such right to Partition
unless Lenders have consented in writing.

 

 

7

 

 


--------------------------------------------------------------------------------



 

 

(b) The closing of a sale in connection with a right of first refusal exercised
pursuant to Section 5.03(a) above shall be held at a mutually acceptable date
and location not later than forty-five (45) days after the expiration of the
Purchase Period. At the closing, the following shall occur:

 

(i)          The Petitioning Co-Owner shall assign to the acquiring Co-Owner(s),
or its or their designee(s), the Interest of the Partitioning Co-Owner in
accordance with the instructions of the acquiring Co-Owner(s), and shall execute
and deliver to the acquiring Co-Owner(s) all documents which maybe required to
give effect to the disposition and acquisition of such Interest(s), in each case
free and clear of all liens, claims and encumbrances, with covenants of general
warranty; and

 

(ii)         The acquiring Co-Owner(s) shall pay to all of the Co-Owner(s) the
Partition Price in cash.

 

Section 5.04 Obligation to Fund Deficits. The Co-Owners shall bear and pay their
respective shares of cash flow deficits in respect of the Property, including
from debt service payments, pro rata, in accordance with their respective
Percentages. The Co-Owners shall be liable for any indebtedness secured by a
blanket lien on the Property in accordance with their respective Percentages.

 

Section 5.05 Actions by Co-Owners. All actions requiring consent of the
Co-Owners with respect to the Property shall require their unanimous consent.
Such actions include, but are not limited to: (i) selling or otherwise disposing
of a portion or all of the Property; (ii) obtaining or renegotiating any
financing secured by or encumbering the Property (iii) materially altering or
changing the physical condition or legal status of the Property; (iv) engaging
in any act or activity with respect to the Property that would be outside the
normal course of holding real estate for passive investment; (v) contributing
additional funds pursuant to Section 5.04; (vi) leasing or releasing a portion
or all of the Property; (vii) hiring a replacement Manager; (viii) amending,
supplementing or terminating this Agreement; and (ix) prepaying the Loan in
whole or in part; and (x) amending or supplementing the Management Agreement, or
entering into any other agreement regarding the management or leasing of the
Property. Notwithstanding the above, for all purposes of Section 5.05, a
Co-Owner which is an Affiliate of the Manager shall not vote on, or be counted
with respect to (i) any actions to provide for an audit of the Property
operations, (ii) any termination of the Manager in accordance with the terms
hereof, or (iii) any termination of the Management Agreement in accordance with
the terms thereof.

 

Section 5.06 Documents. Each Co Owner agrees to execute, with acknowledgment and
affidavit if required, any and all documents and take all actions that may be
reasonably required in furtherance of the provisions of this Agreement.

 

Section 5.07 Ambiguity or Conflict of Provisions. Notwithstanding anything else
in this Agreement to the contrary, if any term of this Agreement. or action or
omission contemplated or prohibited by this Agreement, conflicts with any term
of, or action or omission contemplated or prohibited by, any of the Management
Agreement, the Financing Agreements, or the CTA Agreement, then the Management
Agreement, the Financing Agreements, or the CTA Agreement shall control.

 

 

8

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE VI

TERMINATION OF AGREEMENT

 

Section 6.01 Termination in General. Subject to the terms and conditions of the
Financing Documents, and the limitations set forth in Section 2.05 of this
Agreement, this Agreement shall terminate upon the occurrence of any of the
following events:

 

 

(a)

The Co-Owners mutually agree in writing to terminate this Agreement.

 

(b)          The Co-Owners jointly sell, exchange or otherwise dispose of the
entire Property to a third party.

 

 

(c)

The Property is partitioned among the Co-Owners.

 

 

(d)

One Co Owner acquires fee simple title to the entire Property.

 

Section 6.02 Limitations. Notwithstanding anything contained in Section 6.01 to
the contrary, no Co-Owner shall, so long as the Loans or any portion thereof are
outstanding, without the prior written consent of Lenders, terminate or cancel
this Agreement, or modify, change, supplement, alter or amend this Agreement in
any manner whatsoever.

 

ARTICLE VII

MISCELLANEOUS

 

Section 7.01 Limitations on Rights of Others. Nothing in this Agreement, whether
express or implied, shall give to any Person, other than the Manager and the
Co-Owners any legal or equitable right, remedy or claim hereunder; provided,
however, that so long as the Loans or any portion thereof remain outstanding,
Lenders shall be intended third party beneficiaries of this Agreement.

 

Section 7.02 Notices, Etc. All notices, requests, demands, consents and other
communications (“Notices”) required or contemplated by the provisions hereof
shall refer on their face to this Agreement (although failure to do so shall not
make such Notice ineffective), shall, unless otherwise stated herein, be in
writing and shall be (a) personally delivered, (b) sent by reputable overnight
courier service, (c) sent by certified or registered mail, postage prepaid and
return receipt requested, or (d) transmitted by telephone facsimile with
electronic confirmation of receipt, in each case, as follows:

 

If to CTA:

 

Continental Towers Associates-I, L.P.

c/o CTA General Partner, LLC

c/o Prime Group Realty Trust

77 West Wacker Drive

Suite 3900

Chicago, Illinois 60601

Attn: Jeffrey A. Patterson

 

With a copy to:

 

Prime Group Realty Trust

 

9

 

 


--------------------------------------------------------------------------------



 

 

77 West Wacker Drive

Suite 3900

Chicago, Illinois 60601

Attn: James F. Hoffman

 

And a copy to:

 

Richard A. Heise

5317 West Cullom Avenue

Chicago, Illinois 60641

 

If to Newco:

 

Continental Towers, L.L.C.

c/o CTA General Partner, LLC

c/o Prime Group Realty Trust

77 West Wacker Drive

Suite 3900

Chicago, Illinois 60601

Attn: Jeffrey A. Patterson

 

With a copy to:

 

Prime Group Realty Trust

77 West Wacker Drive

Suite 3900

Chicago, Illinois 60601

Attn: James F. Hoffman

 

 

If to Manager:

 

Prime Group Management, L.L.C.

c/o Prime Group Realty, L.P.

77 West Wacker Drive

Suite 3900

Chicago, Illinois 60601

Attn: Jeffrey A. Patterson

 

With a copy to:

 

Prime Group Realty Trust

77 West Wacker Drive

Suite 3900

Chicago, Illinois 60601

Attn: James F. Hoffman

 

or at such other address and telephone facsimile number as shall be designated,
respectively, by the Co-Owners in a written notice to the other Persons
receiving Notices pursuant to this Section. Notices given

 

10

 

 


--------------------------------------------------------------------------------



 

pursuant to this Section shall be deemed received upon the earliest of the
following to occur: (i) upon personal delivery; (ii) on the fifth day following
the day sent, if sent by registered or certified mail; (iii) on the next
business day following the day sent, if sent by reputable overnight courier; and
(iv) if transmitted by telephone facsimile, on the day sent if such day is a
business day of the addressee and the telephone facsimile is received by the
addressee by 5:00 p.m. local time of the addressee on such day and otherwise on
the first business day of the addressee after the day that the telephone
facsimile is sent.

 

Section 7.03 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 7.04 Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

 

Section 7.05 Successors and Assigns. All covenants and agreements contained
herein shall be binding upon and inure to the benefit of the Manager and its
successors and assigns and the Co-Owners and their successors and assigns, all
as herein provided, and shall, as to each of the Co-Owners and their successors
and assigns operate as covenants running with the land. Any request, notice,
direction, consent, waiver or other writing or action by the Co-Owners shall
bind each of their successors and assigns.

 

Section 7.06 Usage of Terms. With respect to all terms in this Agreement, the
singular includes the plural and the plural includes the singular; words
importing any gender include the other gender; references to “writing” include
printing, typing, lithography and other means of reproducing words in a visible
form; references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement; references to
Persons include their successors and permitted assigns; and the term “including”
means including without limitation.

 

Section 7.07 Headings. The headings of the various Articles and Sections herein
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

 

Section 7.08 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the state in which the Property is located
applicable to contracts to be performed entirely within such state, including
all matters of construction, validity and performance.

 

Section 7.09 Mutuality; Reciprocity; Runs With the Land. All provisions,
conditions, covenants, restrictions, obligations and agreements contained herein
are made for the direct, mutual and reciprocal benefit of each and every part of
the Property, shall be binding upon and shall inure to the benefit of each of
the Co-Owners, and their respective heirs, executors, administrators,
successors, assigns, devisees, representatives, lessees and all other persons
acquiring any undivided interest in the Property or any portion thereof whether
by operation of law or any manner whatsoever (collectively, “Successors”); shall
create mutual, equitable servitudes and burdens upon the undivided interest in
the Property of each Co-Owner in favor of the Interest of every other Co-Owner;
shall create reciprocal rights and obligations between the respective Co-Owners,
their Interests in the Property, and their Successors; and shall, as to

 

11

 

 


--------------------------------------------------------------------------------



 

each of the Co-Owners and their Successors operate as covenants running with the
land, for the benefit of the Co-Owner(s) pursuant to applicable law. It is
expressly agreed that each covenant contained herein (i) is for the benefit of
and is a burden upon the undivided Interests of each of the Co-Owners; (ii) runs
with the undivided Interest of each Co-Owner; and (iii) benefits and is binding
upon each Successor owner during its ownership of any undivided Interest, and
each owner having any interest therein derived in any manner through any
Co-Owner or Successor. Every person or entity who now or hereafter owns or
acquires any right, title or interest in or to any portion of the Property is
and shall be conclusively deemed to have consented and agreed to every
restriction, provision, covenant, right and limitation contained herein, whether
or not such person or entity expressly assumes such obligations or whether or
not any reference to this Agreement is contained in the instrument conveying
such interest in the Property to such person or entity. The Co-Owners agree
that, subject to the restrictions on transfer contained herein, any Successor
shall become a party to this Agreement upon acquisition of an undivided interest
in the Property as if such person was a Co-Owner initially executing this
Agreement.

 

Section 7.10 Waivers. No act of any Co-Owner shall be construed to be a waiver
of any provision of this Agreement, unless such waiver is in writing and signed
by the Co-Owner affected. Any Co-Owner may specifically waive any breach of this
Agreement by any other Co-Owner, but no such waiver shall constitute a
continuing waiver of similar or other breaches.

 

Section 7.11 Time of the Essence. Time is of the essence of this Agreement. If
any date herein set forth for the performance of any obligations by Co-Owner or
for the delivery of any instrument or notice as herein provided should be on a
day other than a Business Day, the compliance with such obligations or delivery
shall be deemed acceptable on the next Business Day. Herein, “Business Day”
means a day other than a Saturday, Sunday or any state or federal holiday for
which national banks or post offices are generally closed for observance thereof
in the State of Illinois.

 

Section 7.12 Subordination to Loans. Each Co-Owner agrees that this Agreement
and all rights, privileges and remedies of each Co-Owner hereunder, including,
without limitation, the rights to purchase set forth in Sections 5.02 and 5.03
of this Agreement, are subject and subordinate to the Loans and to the Financing
Documents, and the liens created thereby and all rights and remedies of Lenders
thereunder.

 

Section 7.13 Exercise of Remedies. So long as the Loans or any portion thereof
are outstanding, no Co-Owner may exercise any remedy (including rights of
contribution or indemnity) against any other Co-Owner.

 

Section 7.14 Lien Waiver. So long as the Loans or any portion thereof are
outstanding, each Co-Owner waives any lien rights, whether statutory or
otherwise, that it may have against any other Co-Owner’s Interest.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12

 

 


--------------------------------------------------------------------------------



 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

 

CONTINENTAL TOWERS ASSOCIATES-I, L.P., an Illinois limited partnership

 

 

By:

CTA GENERAL PARTNER, LLC, a Delaware limited liability company, its general
partner

 

 

By:

CTA MEMBER, INC., a Delaware corporation, its Managing Member

 

 

By: : /s/ Yochanan Danziger, by Paul G. Del Vecchio Attorney in Fact for
Yochanan Danziger

Name: Yochanan Danziger

Its: President

 

CONTINENTAL TOWERS, L.L.C., a Delaware limited liability company

 

 

By:

CTA GENERAL PARTNER, LLC, a Delaware limited liability company, its sole member

 

 

By:

CTA MEMBER, INC., a Delaware corporation, its Managing Member

 

By: /s/ Yochanan Danziger, Paul G. Del Vecchio Attorney in Fact for Yochanan
Danziger

Name: Yochanan Danziger

Its: President

 

 

13

 

 


--------------------------------------------------------------------------------



 

 

STATE OF ILLINOIS               )

 

) ss.

 

COUNTY OF COOK

)

 

 

BEFORE ME, the undersigned, a Notary Public in and for said County and State, on
this day personally appeared Paul G. Del Vecchio, known to me to be the Attorney
in Fact for Yochanan Danziger, the President of CTA MEMBER, INC., a Delaware
corporation, the Managing Member of CTA GENERAL PARTNER, LLC, a Delaware limited
liability company, the general partner of CONTINENTAL TOWERS ASSOCIATES-I, L.P.,
the limited partnership that executed the foregoing instrument, and known to me
to be the person who executed the foregoing instrument on behalf of said limited
liability company, as general partner of such limited partnership, and
acknowledged to me that he executed the same in such capacity and that such
limited partnership executed the same for the purposes and consideration therein
expressed.

 

 

Given under my hand and sale of office this

9th

day of January, 2006.

 

 

/s/ Jared R. Feehan                          

Notary Public

 

 

[Seal]

My commission expires:

1/23/07        

“OFFICIAL SEAL”

 

 

JARED R. FEEHAN

 

 

Notary Public, State of Illinois

 

 

My Commission Expires 01/23/07

 

 

STATE OF ILLINOIS

)

 

 

) ss.

 

COUNTY OF COOK

)

 

 

BEFORE ME, the undersigned, a Notary Public in and for said County and State, on
this day personally appeared Paul G. Del Vecchio, known to me to be the Attorney
in Fact for Yochanan Danziger, the President of CTA MEMBER, INC., a Delaware
corporation, the Managing Member of CTA GENERAL PARTNER, LLC, a Delaware limited
liability company, the sole member of CONTINENTAL TOWERS, L.L.C., the limited
liability company that executed the foregoing instrument, and known to me to be
the person who executed the foregoing instrument on behalf of said limited
liability company, as the sole member of such limited liability company, and
acknowledged to me that he executed the same in such capacity and that such
limited liability company executed the same for the purposes and consideration
therein expressed.

 

 

Given under my hand and sale of office this

9th

day of January, 2006.

 

 

/s/ Jared R. Feehan                          

Notary Public

 

 

[Seal]

My commission expires: :

1/23/07      

“OFFICIAL SEAL”

 

 

JARED R. FEEHAN

 

 

Notary Public, State of Illinois

 

 

My Commission Expires 01/23/07

 

 

14

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

 

LEGAL DESCRIPTION OF PROPERTY

 

REAL PROPERTY IN THE CITY OF ROLLING MEADOWS, COUNTY OF COOK, STATE OF ILLINOIS,
DESCRIBED AS FOLLOWS:

PARCEL 1:

LOTS 1 AND 2 IN CASATI-HEISE SUBDIVISION, BEING A SUBDIVISION OF PART OF THE
NORTHEAST 1/4 OF SECTION 17 AND PART OF THE NORTHWEST 1/4 OF SECTION 16, BOTH IN
TOWNSHIP 41 NORTH, RANGE 11 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK
COUNTY, ILLINOIS, ACCORDING TO THE PLAT THEREOF RECORDED DECEMBER 27, 1988 AS
DOCUMENT NUMBER 88592766, (EXCEPTING THEREFROM THAT PART OF LOT 1 DEDICATED FOR
ROADWAY PURPOSES ACCORDING TO PLAT RECORDED DECEMBER 2, 2002, AS DOCUMENT NUMBER
0021325095), IN COOK COUNTY, ILLINOIS.

PARCEL 2:

EASEMENTS APPURTENANT TO AND FOR THE BENEFIT OF PARCELS 1 AND 4, AS CREATED AND
GRANTED AND SET FORTH IN EASEMENT AGREEMENT DATED AS OF SEPTEMBER 23, 1977 AND
RECORDED OCTOBER 10, 1978 AS DOCUMENT NUMBER 24662689 AND AS AMENDED BY
AMENDMENT TO EASEMENT AGREEMENT DATED AS OF MAY 15, 1980 AND RECORDED JUNE 10,
1980 AS DOCUMENT NUMBER 25482426 UPON, OVER AND UNDER PORTIONS OF LOTS 1 TO 6,
INCLUSIVE, IN HEISE’S SUBDIVISION, A SUBDIVISION OF PART OF THE NORTHWEST 1/4 OF
SECTION 16, TOWNSHIP 41 NORTH, RANGE 11 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN
COOK COUNTY, ILLINOIS, ACCORDING TO THE PLAT THEREOF RECORDED DECEMBER 23, 1977
AS DOCUMENT 24119807 AND ALSO OVER, UPON AND UNDER PORTIONS OF THAT PART OF THE
NORTHEAST 1/4 OF SECTION 17, TOWNSHIP 41 NORTH, RANGE 11 EAST OF THE THIRD
PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS DESCRIBED AS FOLLOWS:

COMMENCING AT THE NORTHEAST CORNER OF THE NORTHEAST 1/4 OF SECTION 17; THENCE
SOUTHERLY ALONG THE EAST LINE OF SAID NORTHEAST 1/4 OF SECTION 17, A DISTANCE OF
80.0 FEET TO THE SOUTHERLY RIGHT-OF-WAY OF GOLF ROAD (STATE ROUTE 58), AS
DEDICATED AND RECORDED SEPTEMBER 24, 1929 AS DOCUMENT NUMBERS 10488005 AND
10488006; THENCE SOUTH 89 DEGREES, 08 MINUTES WEST ALONG SAID SOUTHERLY
RIGHT-OF-WAY OF GOLF ROAD (STATE ROUTE 58), 691.05 FEET FOR A POINT OF
BEGINNING; THENCE SOUTH 0 DEGREES, 52 MINUTES EAST, 265.0 FEET; THENCE SOUTH 89
DEGREES, 08 MINUTES WEST PARALLEL, WITH SAID SOUTHERLY RIGHT-OF-WAY OF GOLF ROAD
(STATE ROUTE 58), 196.11 FEET; THENCE NORTH 0 DEGREES, 27 MINUTES, 20 SECONDS
EAST PARALLEL WITH THE WEST LINE OF SCHWAKE’S SUBDIVISION RECORDED AUGUST 11,

 

 

 


--------------------------------------------------------------------------------



 

1970 AS DOCUMENT 21235091, NOW VACATED, 265.07 FEET TO SAID SOUTHERLY
RIGHT-OF-WAY OF GOLF ROAD (STATE ROUTE 58); THENCE NORTH 89 DEGREES, 08 MINUTES
EAST, ALONG SAID SOUTHERLY RIGHT-OF-WAY OF GOLF ROAD (STATE ROUTE 58), 190.0
FEET TO THE POINT OF BEGINNING, ALL IN COOK COUNTY, ILLINOIS, FOR THE OPERATION,
MAINTENANCE, REPAIR, REPLACEMENT, RELOCATION AND REMOVAL OF A WATER SUPPLY LINE,
SEWER AND OTHER UTILITIES, IN COOK COUNTY, ILLINOIS.

PARCEL 3:

EASEMENTS APPURTENANT TO AND FOR THE BENEFIT OF PARCELS 1 AND 4, AS CREATED AND
GRANTED AND SET FORTH IN EASEMENT AGREEMENT DATED AS OF SEPTEMBER 23, 1977 AND
RECORDED OCTOBER 10, 1978 AS DOCUMENT NUMBER 24662688 AND AS AMENDED BY
AGREEMENT THERETO DATED AS OF NOVEMBER 21, 1979 AND RECORDED DECEMBER 17, 1979
AS DOCUMENT NUMBER 25284791 UPON AND UNDER PORTIONS OF THAT PART OF THE
NORTHEAST 1/4 OF SECTION 17, TOWNSHIP 41 NORTH, RANGE 11 EAST OF THE THIRD
PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS DESCRIBED AS FOLLOWS:

COMMENCING AT THE NORTHEAST CORNER OF THE NORTHEAST 1/4 OF SECTION 17; THENCE
SOUTHERLY ALONG THE EAST LINE OF SAID NORTHEAST 1/4 OF SECTION 17, A DISTANCE OF
80.0 FEET TO THE SOUTHERLY RIGHT-OF-WAY OF GOLF ROAD (STATE ROUTE 58), AS
DEDICATED AND RECORDED SEPTEMBER 24, 1929 AS DOCUMENT NUMBERS 10488005 AND
10488006; THENCE SOUTH 89 DEGREES, 08 MINUTES WEST ALONG SAID SOUTHERLY
RIGHT-OF-WAY OF GOLF ROAD (STATE ROUTE 58), 691.05 FEET FOR A POINT OF
BEGINNING; THENCE SOUTH 0 DEGREES, 52 MINUTES EAST, 265.0 FEET; THENCE SOUTH 89
DEGREES, 08 MINUTES WEST PARALLEL WITH SAID SOUTHERLY RIGHT-OF-WAY OF GOLF ROAD
(STATE ROUTE 58), 196.11 FEET; THENCE NORTH 0 DEGREES, 27 MINUTES, 20 SECONDS
EAST, PARALLEL WITH THE WEST LINE OF SCHWAKE’S SUBDIVISION, RECORDED AUGUST 11,
1970 AS DOCUMENT 21235091, NOW VACATED, 265.07 FEET TO SAID SOUTHERLY RIGHT-OF
-WAY OF GOLF ROAD (STATE ROUTE 58); THENCE NORTH 89 DEGREES, 08 MINUTES EAST,
ALONG SAID SOUTHERLY RIGHT-OF-WAY OF GOLF ROAD (STATE ROUTE 58), 190 FEET TO THE
POINT OF BEGINNING, ALL IN COOK COUNTY, ILLINOIS, FOR THE OPERATION,
MAINTENANCE, REPAIR, REPLACEMENT, RELOCATION AND REMOVAL OF A WATER SUPPLY LINE,
SEWER AND OTHER UTILITIES IN COOK COUNTY, ILLINOIS.

PARCEL 4:

LOT 3 IN CASATI-HEISE SUBDIVISION, BEING A SUBDIVISION OF PART OF THE NORTHEAST
1/4 OF SECTION 17 AND PART OF THE NORTHWEST 1/4 OF SECTION 16, BOTH IN TOWNSHIP
41 NORTH, RANGE 11 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY,
ILLINOIS, ACCORDING TO THE PLAT

 

 

 


--------------------------------------------------------------------------------



 

THEREOF RECORDED DECEMBER 27, 1988 AS DOCUMENT NUMBER 88592766, IN COOK COUNTY,
ILLINOIS.

Common address: Continental Towers, 1701 Golf Road, Rolling Meadows, Illinois

PINS: 08-16-100-034, 08-16-100-035 and 08-16-100-036

 

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 1

 

SENIOR LOAN DOCUMENTS

 

 

1.

Promissory Note in the amount of $75,000,000.00.

 

 

2.

Loan Agreement.

 

3.

Mortgage, Assignment of Leases and Rents and Security Agreements.

 

4.

Assignments of Leases and Rents.

 

5.

UCC Financing Statements.

 

6.

Deposit Account Agreement.

 

7.

Clearing Account Agreement.

 

8.

Consent and Subordination of Manager.

 

9.

Environmental Indemnity Agreement.

 

10.

Subordination and Intercreditor Agreement.

 

11.

Memorandum of Subordination and Intercreditor Agreement.

 

12.

Guaranty Agreement.

 

13.

Assignment of Agreements, Licenses and Permits.

 

14.

Certificate Concerning Leases and Financial Condition.

 

15.

Certificate Concerning Governing Documents.

 

16.

Agreement Concerning Insurance Requirements.

 

17.

Ameriquest Lease Expansion Escrow Agreement.

 

18.

Leasing Escrow Agreement.

 

19.

Collateral Assignment of Interest Rate Protection Agreement.

 

20.

Receipt and Agreement.

 

21.

Assumption, Consent and Modification Agreement.

 

22.

Letter Agreement.

 

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 2

 

JUNIOR LOAN DOCUMENTS

 

1.

Amended and Restated First Mortgage dated October 1, 1991, and recorded on
January 2, 1992, as Document Number 92001888, from American National Bank and
Trust Company of Chicago, as Trustee under Trust Agreement dated July 26, 1977,
and known as Trust 40935 to General Electric Capital Corporation to secure an
indebtedness in the amount of $152,106,073.00.

2.

First Amendatory Agreement dated April 30, 1993, and recorded June 9, 1993, as
Document Number 93434372, between American National Bank and Trust Company of
Chicago, as Trustee, Continental Towers Associates – I, General Electric Capital
Corporation and other parties.

3.

Second Amendatory Agreement dated November 1, 1994, and recorded December 30,
1994, as Document Number 04084292, between American National Bank and Trust
Company of Chicago, as Trustee, Continental Towers Associates – I, General
Electric Capital Corporation and other parties.

4.

Loan Modification and Amended and Restated Loan Agreement dated June 1, 1995,
and recorded August 17, 1995, as Document Number 95545031, between American
National Bank and Trust Company of Chicago, as Trustee, Continental Towers
Associates – I, General Electric Capital Corporation and other parties.

5.

Supplemental First Mortgage and Security Agreement dated June 1, 1995, and
recorded August 17, 1995, as Document Number 95545032, between First Bank, N.A.,
as Successor Trustee to National Boulevard Bank of Chicago, not personally but
solely as Trustee under Trust Agreement dated September 27, 1976, and known as
Trust Number 5602 and General Electric Capital Corporation to secure an
indebtedness in the amount of $156,306,073.00.

6.

First Amendment to Loan Modification and Amended and Restated Loan Agreement
dated December 12, 1997, and recorded December 17, 1997, as Document Number
97947240, between American National Bank and Trust Company of Chicago, as
Trustee, General Electric Capital Corporation, Continental Towers Associates-I
and First Bank, N.A. as Trustee.

7.

Assignment of Liens and Documents dated December 12, 1997, and recorded December
17, 1997, as Document Number 97947241, from General Electric Capital Corporation
to Prime Group Realty, L.P.

8.

Assignment of Liens and Documents dated December 15, 1997, and recorded December
17, 1997, as Document Number 97947243, from Prime Group Realty, L.P. to
BankBoston, N.A.

 

 

 


--------------------------------------------------------------------------------



 

 

9.

Reassignment of Liens and Documents dated May 4, 1998, and recorded May 18,
1998, as Document Number 98407007, from BankBoston, N.A. to Prime Group Realty,
L.P.

10.

Assignment of Rents and Leases dated October 1, 1991, and recorded January 2,
1992, as Document Number 92001889, from American National Bank and Trust Company
of Chicago, as Trustee under Trust 40935 to General Electric Capital
Corporation. (Reassignment in item 9 above applies to this Assignment of Rents
and Leases as well.)

11.

First Mortgage dated December 27, 1985, and recorded December 30, 1985, as
Document 85342789, made by American National Bank and Trust Company, as Trustee
under Trust 40935, to General Electric Capital Corporation, to secure an
indebtedness of $105,000,000.00.

12.

Third Loan Modification Agreement (modifying item 11 above), dated December 1,
1988, and recorded January 10, 1989, as Document 89013686.

13.

Fourth Loan Modification Agreement (modifying item 11 above), dated December 1,
1989, and recorded January 25, 1990, as Document 90041713.

14.

Fifth Loan Modification Agreement (modifying item 11 above), dated December 1,
1990, and recorded March 8, 1991, as Document 91105421. (Reassignment in item 9
above applies to this Mortgage as well.)

15.

Assignment of Rents and Leases made by American National Bank and Trust Company,
as Trustee under Trust 40935 to General Electric Capital Corporation dated
December 27, 1985, and recorded December 30, 1985, as Document Number 85342790.
(The reassignment in item 9 above and the Modification Agreements in items 12,
13 and 14 above apply to this Assignment of Rents and Leases as well.)

16.

1997 Promissory Note dated October 1, 1991, with an amended and restated
effective date of December 12, 1997, in the original principal amount of
$163,103,099.24 made by American National Bank and Trust Company of Chicago, as
Trustee of Trust 40935, in favor of General Electric Capital Corporation.

17.

Lock Box Agreement dated as of July 27, 1995, by and among The Northern Trust
Company, Trust 40935, Beneficiary and GECC as amended by First Amendment to Lock
Box Agreement dated as of September 13, 1995, or a replacement of the foregoing
with a different bank reasonably acceptable to holder pursuant to an agreement
consistent with the foregoing (either as applicable, the “Lock Box Agreement”).

18.

Hazardous Substances Indemnity Agreement dated as of October 1, 1991, as amended
by the Loan Agreement.

19.

All UCC Financing Statements executed in connection with any of the foregoing.

 

 

 


--------------------------------------------------------------------------------



 

 

20.

Assumption Agreement between Prime Group Realty, L.P., Chicago Title Land Trust
Company, as successor trustee under Trust No. 40935, Chicago Title Land Trust
Company, as successor trustee under Trust No. 5602, Continental Towers
Associates-I, L.P., Continental Towers, L.L.C., Richard A. Heise and Roland E.
Casati.

 

 

 

 

 

 